                                               United States Bankruptcy Court
                                               Eastern District of Oklahoma
In re:                                                                                                     Case No. 18-81207-TRC
Krista Ann Watts                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1086-7                  User: denise                       Page 1 of 1                          Date Rcvd: Oct 22, 2019
                                      Form ID: fnldcree                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2019.
db             +Krista Ann Watts,   24715 Highline Road,   Spiro, OK 74959-3883

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 22, 2019 at the address(es) listed below:
              Gerald R. Miller   nancy@gmillerpc.com, grmiller@ecf.axosfs.com
              Office of the United States Trustee   USTPRegion20.TU.ECF@usdoj.gov
              Ronald H. Lawson   on behalf of Debtor Krista Ann Watts rhl@spiro-law.com,
               brenda@spiro-law.com;lawsonrr68268@notify.bestcase.com
                                                                                            TOTAL: 3




          Case 18-81207            Doc 30       Filed 10/24/19 Entered 10/24/19 23:28:03                         Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT                                                FILED
                                          Eastern District of Oklahoma                                         Oct. 22, 2019
                                                        Case No.: 18−81207                                     Therese Buthod, Clerk
                                                            Chapter: 7                                     U.S. BANKRUPTCY COURT
                                                                                                          EASTERN DISTRICT OF OKLA.



In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
    Krista Ann Watts
    aka Krista Watts
    24715 Highline Road
    Spiro, OK 74959
Social Security No.:
   xxx−xx−5531
Employer's Tax I.D. No.:




                                                     FINAL DECREE
         The above−referenced case has been fully administered.
         IT IS THEREFORE ORDERED THAT:

                  1. Gerald R. Miller is discharged as Trustee of the estate of the above−named debtor(s); and
                  2. The above−referenced case is closed.




Dated: October 22, 2019
                                                                                    s/ Tom R. Cornish
                                                                                    UNITED STATES BANKRUPTCY JUDGE




     Case 18-81207             Doc 30        Filed 10/24/19 Entered 10/24/19 23:28:03                            Desc Imaged
                                            Certificate of Notice Page 2 of 2
